DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 13 and 14 are pending in the application. Claims 2, 3, 5-12 are canceled.
Amendments to claim 1, filed on 5/2/2022, have been entered in the above-identified application.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (WO 2016/163514, see machine translated version) in view of Hao et al. (US Patent Application No. 2013/0004749).
Regarding claim 1, Lei et al. teach an adhesive sheet comprising an adhesive layer (page 1, paragraph 1) provided on at least a part of one side or both sides of a base (page 2, paragraphs 6 and 11), wherein the adhesive layer is an expandable (foamable) epoxy adhesive layer containing a polyfunctional epoxy resin and an epoxy resin other than the polyfunctional resin (page 1, paragraph 1, page 2, paragraph 3, page 4, paragraphs 5-7), and a protective layer is provided on at least a part of a surface of the adhesive layer away from the base (page 2, paragraph 6, page 6, paragraph 12, page 7, paragraph 1).
Lei et al. fail to teach wherein the protective layer contains a hard coating agent.  However, Hao et al. teach an adhesive sheet comprising an adhesive layer and a protective layer on at least a part of a surface of the adhesive layer and the protective layer contains a hard coating agent (page 12, paragraph [0133], page 13, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the hard coating agent of Hao et al. on the adhesive layer away from the base of Lei et al. in order to provide ease of handling (Hao et al., page 13, paragraph [0138]).
Regarding claim 4, Lei et al. teach wherein the protective layer is a hot-melt protective layer (page 6, paragraph 12, page 7, paragraphs 1-3).
Regarding claim 13, Lei et al. fail to teach wherein the thickness of the adhesive layer is 2 to 300 µm.  However, Hao et al. teach an adhesive sheet comprising an adhesive layer and a protective layer on at least a part of a surface of the adhesive layer and the protective layer contains a hard coating agent (page 12, paragraph [0133], page 13, paragraph [0138]), wherein the thickness of the adhesive layer is at least about 1 micrometer and no greater than about 200 micrometers which reads on Applicant’s claimed range of 2 to 300 µm (page 6, paragraph [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the adhesive layer of Lei et al. to that of Hao et al. in order to provide sufficient thickness to contact the releasing substrate and ease of handling (Hao et al., page 6, paragraphs [0059], [0060], page 13, paragraph [0138]).
Regarding claim 14, Lei et al. fail to teach wherein a print layer is formed on the protective layer.  However, Hao et al. teach an adhesive sheet comprising an adhesive layer and a protective layer on at least a part of a surface of the adhesive layer and the protective layer contains a hard coating agent (page 12, paragraph [0133], page 13, paragraph [0138]), wherein a print layer is formed on the protective layer (page 9, paragraph [0101], page 12, paragraph [0133], page 13, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the print layer of Hao et al. in order to provide a decorative design (Hao et al., page 13, paragraph [0138]).

Response to Arguments
Applicant's arguments filed 5/2/2022 with respect to claims 1, 4, 13 and 14 of record have been carefully considered but are deemed unpersuasive.
Applicant submits that page 1, paragraph 1, page 2, paragraph 3 of Lei do not disclose or suggest “the adhesive layer is a foamable epoxy adhesive layer containing a polyfunctional epoxy resin and an epoxy resin other than the polyfunctional epoxy resin” as recited in amended claim 1.  The Examiner respectfully disagrees.  Lei teaches on page 4, paragraphs 5-7 that the adhesive layer is an expandable (foamable) epoxy adhesive layer containing a polyfunctional epoxy resin and an epoxy resin other than the polyfunctional epoxy resin (page 4, paragraphs 5-7).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/26/2022